                                        Case 2:19-cv-00272-DBP Document 1 Filed 04/19/19 Page 1 of 1
    JS 44 (Rev 08118)
                                                                                         CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules ofcourt. This form, approved by the Judicial Conference of the United States in September 1974, 1s required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet (SHE INS7RUC110NS ON NExr PACili OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                                           DEFENDANTS
    Shane Stroh, prose                                                                                                        Valley Behavioral Health

        (b)   County of Residence of First Listed Plaintiff                    _U_t_a_h______                                   County of Residence of First Listed Defendant
                                      (EXCEPT IN US PIAJN7'/FFCASt:S)                                                                                   (IN US PIA/NT/FF CASES ONLY)
                                                                                                                                NOTE:       JN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                            THE TRACT OF LAND INVOLVED

      ( C) Attorneys (Fmn Name,         Address, and Telephone Number)                                                           Attorneys (If Known)
    Shane Stroh                                                                                                               Mark A. Nickel, Greg Seibt, and Sara E. Payne
    640 Springhouse Lane                                                                                                      Gordon Rees Scully Mansukhani, LLP (801) 204-9990
    Murray, UT 84107                                                                                                          222 Main St., 5th Fl., Salt Lake City, UT 84101, mnickel@grsm,com

    II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                 Ill. CITIZENSHIP OF PRINCIPAL PARTIES mace an                                                     "X" in one Boxfi>r Plarn1iff
                                                                                                                        (For f)1versily Cases Only)                                                    and One Box for De/endanl)
    0   I   U.S. Government               l!!I 3 Federal Question                                                                                  PTF               DEF                                               PTF       DEF
               Plaintiff                                  (l !.S. Government Not a Party)                          Citizen of This State           ~ I                0      I    Incorporated or Principal Place       0 4      Q!( 4
                                                                                                                                                                                    of Business In This State
                                          0 4          Diversity
    0 2     U.S. Government                                                                                        Citizen of Another State                  0 2      0      2    Incorporated and Principal Place        0   5    0 5
               Defendant                                  (lndicale Cl/lzen.1·h1p of Parl1e.1· m //em Ill)                                                                           of Business In Another State

                                                                                                                   Citizen or Subject of a                   0 3      0      3    Foreign Nation                          0 6      0 6
                                                                                                                     Forei n Coun
    IV NATURE OF SUIT (Place an "X" m One Box Only)                                                                                                                    Click here for: Nature of Suit ( :o de Desmotions.
I       ·co~"u"CT • .                        T'•-:,l:N'
                                              '•''•'
                                                                           0
                                                                                         ;,,, ,/   '                .. '.,lll••ll<1<_,Jf1•111<E/PEN-" 1.rr              BANKRUPTCY                    OTHER,.TA.·· ··~                     I
    0   I I 0 Insurance                       PERSONAL INJURY                       PERSONAL INJURY                0 625 Drug Related Seizure                  o 422 Appeal 28 use 158                 0 375 False Claims Act
    0   120 Marine                        0   31 O Airplane                      0 365 Personal Injury -                      ofProperty21 USC881              0 423 Withdrawal                        o   376 Qui Tam (3 1 use
    0   130 Miller Act                    0   315 Airplane Product                      Product Liability          0 690 Other                                       28 USC 157                                  3729(a))
    0   140 Negotiable Instrument                  Liability                     0 367 Health Care/                                                                                                    0   400 State Reapportionment
    0   150 Recovery of Overpayment       0   320 Assault, Libel &                      Phannaceutical                                                                               Ull'.'...W-1"""   0   4 I 0 Antitrust
              & Enforcement of Judgment            Slander                              Personal Injury                                                        0 820 Copynghts                         0   430 Banks and Banking
    0   I 5 I Medicare Act                0   330 Federal Employers'                    Product Liability                                                      0 830 Patent                            0   450 Commerce
    0   I 52 Recovery of Defaulted                 L1abilit)                     r1 368 Asbestos Personal                                                      0 835 Patent - Abbreviated              0   460 Deportat10n
              Student Loans               0   340 Marme                                  Injury Product                                                                    New Drug Applicat10n        0   470 Racketeer Influenced and
              (Excludes Veterans)         0   345 Manne Product                          Lrnbility                                                             0 840 Trademark                                   Corrupt Organ1zat1ons
    0   153 Recovery of Overpayment                Lrnb1hty                        PERSONAL PROPERTY                                                               .-.1n    4.1                        0   480 Consumer Credit
              of Veteran's Benefits       0   350 Motor Vehicle                  0 370 Other Fraud                 0 710 FaJT Labor Standards                  0   861     HIA(l395ff)                 0   485 Telephone Consumer
    0   160 Stockholders' Suits           0   355 Motor Vehicle                  0 37 I Truth in Lending                      Act                              0   862     Black Lung (923)                      Protection Act
    0   I 90 Other Contract                       Product L1abilit)·             0 380 Other Personal              0 720 Labor/Management                      0   863     DIWCIDJWW (405(g))          0   490 Cable/Sat TV
    0   I 95 Contract Product Liab1hty    0   360 Other Personal                        Property Damage                         Relations                      0   864     SSJD Title XVI              0   850 Securities/Commodities/
    0   I 96 Franchise                            Injury                         0 385 Property Damage             0      740 Railway Labor Act                0   865     RSI (405(g))                          Exchange
                                          0   362 Personal Injury -                     Product Liability          l!!I   75 I Family and Medical                                                      0   890 Other Statutory Actions
                                                  Medical MalpraclTce                                                           Leave Act                                                              0   89 I Agricultural Acts
I             RF.AL PROPERTY                    ClVILRJClttS                      PKl .."11.NERPKl'ITHJN$          0      790 Other Labor Litigation               FEDERAL TAX SUITS                   0   893 Environmental Matters
    0   2 I 0 Land Condemnation           0   440 Other Civil Rights               Habeas Corpus:                  0      791 Employee Retirement              0 870 Taxes (U S Plaintiff              0   895 Freedom oflnformation
    0   220 Foreclosure                   0   441 Voting                         0 463 Alien Detainee                          Income Security Act                    or Defendant)                              Act
    0   230 Rent Lease & Ejectment        0   442 Employment                     0 510 Motions to Vacate                                                       0 87 I IRS-Third Party                  0   896 Arbitration
    0   240 Torts to Land                 0   443 Housing/                               Sentence                                                                     26 USC 7609                      0   899 Administrative Procedure
    0   245 Tort Product Liability                Accommodations                 0 530 General                                                                                                                   Act/Review or Appeal of
    0   290 All Other Real Property       0   445 Amer w/DJSabilities -          0 535 Death Penalty                                       TlO.N                                                                 Agency DeciSJon
                                                  Employment                       Other:                          0 462 Naturalization Application                                                    0   950 Constitut10nality of
                                          0   446 Amer. w/Disabilities -         0 540 Mandamus & Other            0 465 Other Immigration                                                                       State Statutes
                                                  Other                          0 5 SO Civil Rights                          Actions
                                          0   448 Education                      0 555 Prison Cond!t10n
                                                                                 0 560 Civil Detainee -
                                                                                         Conditions of
                                                                                         Confinement

    V. ORIGIN                      m One Box Only)
                       (Place an "X"
    0 I     Original          ~2 Removed from                        0    3     Remanded from                0 4   Reinstated or          0 5     Transferred from                0 6      Multidistrict         0 8 Multidistnct
            Proceeding                State Court                               Appellate Court                    Reopened                       Another District                         Littgatmn -                 L1ttgatton -
                                                                                                                                                  (.vpec1/Y)                               Transfer                    Direct File
                                                  Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
    VI. CA USE             F ACTION t-H_e_a_lt_h_l_ns_u_r_a_nce_P_o_rt_a_b_il_it.._an_d_A_cc_o_u_n_ta_b_il_.it._A_c_t.._,_T_he_F_am_...il.._an_d_M_e_d_ic_a_IL_e_a_v_e_A_c_t..
                                                                                                                                                                            (2_9_U_._s_.C_._,._2_6_0_1...,)_ __
                       0                          Brief description of cause:
                                                   Workplace torts
    VII. REQUESTED IN     0                              CHECK IF THIS          rs
                                                                         A CLASS ACTION                                   DEMAND$                                             CHECK YES only if demanded in complaint
         COMPLAINT:                                      UNDER RULE 23, F RCv P                                             2,600,000.00                                      JURY DEMAND:                   0 Yes        )!fNo

    VIII. RELATED CASE(S)
                                                       (See imtrucltons) ·
          IF ANY                                                                JUDGE                                                                              DOCKET NUMBER
                                                                                                                                 /'           I
    DATE
    04/19/2019
    FOR OFFICE USE ONLY
                                                                                     SIGNATURE OF AT'fORNEY OF,RECORD

                                                                                     •
                                                                                         /1 l\C\ =-
                                                                                               a                   r
                                                                                                                          L                 - -- ---
        RECEIPT#                      AMOUNT                                               APPL YING JFP
                                                                                                                                                  Case: 2:19-cv-00272
                                                                                                                                                  Assigned To : Pead, Dustin B.
                                                                                                                                                  Assign. Date: 4/19/2019
                                                                                                                                                  Description: Stroh v. Valley Behavioral Health
